OFFICE   OF THE ATTORNEY     GENERAL   OF l’&ZXAS
                        AUSTIN




Honorable X. 3. kuxm
county Attorney
UcCulloch Countg
Drady, Texas       L
                         ..r\,.                         '.
Dear Sir;

                                      ate08 of.the K'oldrig
                                      01 District aUthGZizcd
                                       8X the buildi.!?? k.llGWIl
                                       erage or the land Gpon
                                     a locat0d at private nale
                                     Ith or wlthout the con-
                                     8 oounty trusteee?
                               for an opinion of thts.nspsrt-
                               Ion has been reo0loed.


                           the mldrip Conmon School
                        ountpt dosire to sell th0 teacher-
                  n the echooi kind haretofore dsedsd to
                  of the %%ldrip School.DfKtrict for school
                  ordur to obtain filnnsvflihMhlCh to a0
                  ~ditionol bukl~iog on the school b,uild-

               a uchool building is not new being:used I'cr
     school g~~-poms fi~o to tix?fact;that the student3 w-6
     011 ott.oadingschool in another district. xt in not now."
     th8 1ntenttc.n of the trustsa  $3 wmr 2i.9~3school ut
     thu %ldrlp 8ahool hollae. Xt 13 the dooira of the truat-
honorable 1. J. Burns, Psse 2


    em, however, to -sell the -teachersgo end ap;llythe
    money $0 lwxovements on the school hcuse in order
    to use the EChGOl house as a co.mq;nitycenter, and
    else save insurance that they are now pspiq on the
    teacherage.


          ~"Pleaaeadvise me whether or notthe trustees of
    the 'CaldripCo.mmonbohool Diatrict are authorized to
    sell either the baiLdin known as the taacherage or
     the building known as thexthe teaoherage an6 the land
    upon which it is located at private sale for cash,
    with or ~witboutthe consent of the oounty trustees.
    Ir they are authcrized to sell this buildiqi, either
    with or .withoutthe consent   of the Cbunty trustees,
    then ecPfi,se mo whether or not the money derived there-
    from can lawfully be applied to repair the existing:
     sohool buildina,,which iB thereafter  $0 be used for
    .oommualty >urposea, such aa relipious eatharin&s,
    pol$.tioalmeetings, social functions, eto., under tha
    direction of the Board of Trustees of ibuohdfstrict.W
          Two nttttutas in Terns provide for tho sole of sohool
property. They are Artioles 2753 and 2773, Vernon*s Annotated
Civil Gtatutes. The former   statute read8 as followa:
          "The trustees of any echool diat~ict, upon the
     order of ths county trustees preccrlbl~ the terns
     thereof, when deemod ad*Iseble, may make ~6x10of
     any prrpertj belongins,to 6eia school district, and
     a,7pl.g
           the prooeeile to the puchsse    of necessary @xunds
     or to tha bulLdinji or repa$.rir&  of'school hcuoes, or
     place ths proceeds to the credit of the available sohool
     runi?of the district.*




                                                      ) ‘An
                                                       to iion.
            _.,~
             ~.~., ,.....~         A .-..._----------alll_
                                       \
   _ ~.,.,..,
          ~-.,..
              ^--
               -_.-.,.
                  ;._
                    .-...
                        ~..
                          ._..
                            ~_~
                              ._ ._    ~..
                                         ~~,~~,                            .~,,...,      ,~~



                                                                              :..
                                                                                ,: 502


f!onorabfe     i.     J. ?3wns,         Pegcr 3



f&tie. K; Wilson; -County Attorney, Bey 'City, 33~88, &ate&
geptanber      10,     195%;      (2)   .Gur    Dpfnion     Ho.   O-450.

               Numroua           d.ecM.ons both in Texas and In other juria-
ulotiona point out that sohool tliatrlctg am               corporations with
very Ur.ited pawera.

            W.?bool.districts am Dublie quasi-cxuiclyal
       oorporati&,        635etluea termd involuntary corpora-
       tiOAS               They w&e contracts, levy texes, and
       pom3e;l &&rtg.          They are orgehized not for the
       pu?ipue of prcii.tor gain, but solely for the public
       benefit, and have only such limlteO powera aa nay
       be necessary for that pur~%ee. They havo thersfore
       been aaia to bo corpomtlons OS the nest limited
       powers ]rnowRta the wOXld.P86%hi8ARSohool District
       Y. Pasadena, lG6 Cal. 7, 134 Rec. 985, LSUL Gas, 1015-Y,
       1039, 47 L. R. A, (ES) -.692. They are ,but the egsnta
       of the state for the sole purpose of adtnlnisterlng
      *the state ogqten of gublio eduostion end hsvs only
       6UOh pOW8XB ,RSQl'%OGnferr%d tXQX83fdy Or by ABCCaS-
       sary i~pllaation.~       24 Rcl. 864, Sec. 7, (Op~nlon No.
      .o-lwO~~*~
          as quote Pron the case of IZarlfngenZmiapartdantsahool
Distrfct 'v. Pa@ Rroa., 48 6. w. (zd) 983 628r0lmt3;
         ~~ "T!qboerrd of trustees @f6@36586 powers ex-
       presnly aoaferred upon,it by law or neoeaearily iri-
       ;il.ied      firm   the   pwm3re        so   aonferred.*

          Corpue   Jur3.spoints out that progsxty Cevotec¶to a
public WM cm only be d2apoeed of by exsross authority, and
a pmernl gave of dinpasition h&inbaen held to be restricted
to property not nesdad for the use of public schools. 55 Cm.
Jur. 437, sec.   417.  This authority stateo t!zmFthe sale mat
be mde ir.ccm~linnce with the term cifthe statute,authoriz-
iq it, but that substantial procedure:lccm~llnncs io sut'fi-
ciarlt.
          7% iheh to atreas the ,faittthat ~111of those authori-
t10s !xlb t&t oohool.bow&a hnva oniy the ezpraea authority
~;iv6t3
      th= IR th6 otatut9 aei ~n2.yp:h 3.wliad wma       a8 km-4
neocssary to oxeoute suoh siwr?PasEgoawera.
         viaquote from Texa0 Jurlsprudenoe, Vol. 37, page 960
a0 followsr
          "A eohool dlstrict~can convey its property
     only in the mnncr providad by law. 11, by lar, an
   ~--orderof th0 ocmieaioner8~ CGurt, tha oonsont of the
     county suparintendent, of the state suporintondont
     or the State Board ol.~LdusetiGn,Is nocassarg tG the
     validity of a aale, such ordar or oonsantnust bo
     obtained."
blso see the ceee cf Crouch v. komy,   69 S. I?.1001.
          Zf the provisions of ,"trtSclo
                                       2753, sups, are fol-
Lied, as8wdng; of courno, tbnt fee simple title is in the
boerd, sllch title racy bs oonvoywd to a person who is not a
mabar of the school board. Said Article Ijrovidss,in ef-
 fect, that the .trustsesof any~school district in rsakinga
.aale af any property belon@g   to said aohoo1 district mat
 obtain an order of tbo c,ountytrunteob pzssorlbing the terns
 of such sale end also p~ovidas t*t tha ~roceadn of mob sale
 shall be applied to the purc>aao of necessary grounds or to
 the building or repairing of achooL houaas, or such proceeds
nay be placed to the oredit of the available aohool fund of
 the dietriot.
          In vioviof the fcroF,cing.&uthoritisayou are respaat-
fully advised that it is the opiriionGf this Department that
the truoteas of tba Xaldrip ComGn School Dfstriot are author-
ized to sell either tho buildis@ knowi RS the teacheraCe or
the land u?nn ;s!iahit Is located, or both, In cosi~llanoewith
Article 2753, SUJDX. Eoowever,it is our further opinion that
tho p20tmae3 of CIUD~ad,0 0~ not be used to inprovo or x0-
pair R school house Y;?tsnthe school house is hot used for
school pux~oeee or %sre it is t;haintention of the trustees
that the school house aba1i naver be used again for school pur-
p0f30Et.The proceeds cf‘ such sala mst be ap:>15.edto the pur-
posts specifically provided for in Arttole 2753, oupra.
          Trustin   that the foregoir~ fully an&v&r'syour in-
quiry, we ar_e
                                         Tour8 vary truly~